       Case 2:18-cr-00465-SPL Document 60 Filed 11/14/18 Page 1 of 1




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                            )    No. CR-18-00465-PHX-SPL
     United States of America,
 9                                            )
                                              )
                      Plaintiff,              )    ORDER
10                                            )
     vs.
11                                            )
                                              )
     Backpage.com LLC, et al.,                )
12                                            )
13                    Defendants.             )
                                              )
14                                            )

15          Before the Court is Movants’ Motion to Stay and Postpone Ancillary Hearing.
16   (Doc. 51) Having considered the Movants’ request,
17          IT IS ORDERED that the Motion to Stay and Postpone Ancillary Hearing (Doc.
18   51) is granted in part. The hearing on all pending Petitions for Determination of Third
19   Party Interest in Property Subject to Forfeiture (Docs. 28, 29, 30, 31, 32, 33, 34, 35, 36,
20   37, 38, 39, 40) presently set for November 16, 2018 at 9:00 a.m. is vacated and reset for
21   December 7, 2018 at 9:30 a.m. in Courtroom 501, 401 West Washington Street,
22   Phoenix, AZ 85003 before Judge Steven P. Logan.
23          Dated this 14th day of November, 2018.
24
25
                                                       Honorable Steven P. Logan
26                                                     United States District Judge
27
28
